UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-1381



ROBERT G. SABELHAUS; MELANIE R. SABELHAUS,

                                                Plaintiffs - Appellees,

          versus


DERIVIUM CAPITAL, formerly       known   as   First
Security Capital, LLC,

                                                 Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-05-14-2)


Submitted:   August 22, 2005                  Decided:   October 6, 2005


Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


M. Dawes Cooke, Jr., Andrea H. Brisbin, John W. Fletcher, BARNWELL,
WHALEY, PATTERSON & HELMS, L.L.C., Charleston, South Carolina; John
B. Kern, JOHN B. KERN INTERNATIONAL LAW, L.L.C., Charleston, South
Carolina, for Appellant. Richard A. Farrier, Jr., Andrea K. St.
Amand, NELSON, MULLINS, RILEY & SCARBOROUGH, L.L.P., Charleston,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Derivium Capital, LLC (“Derivium”) appeals a district

court order and judgment granting the motion of Robert G. and

Melanie R. Sabelhaus to confirm an arbitration award under 9 U.S.C.

§ 9 (2000).     Under § 9, any party to an arbitration award may move

in the district court within one year of the award for an order

confirming the award.         “[T]hereupon the court must grant such an

order unless the award is vacated, modified, or corrected as

prescribed in sections 10 and 11 of this title.”                  Because the

arbitration award was not vacated, modified or corrected, the court

properly granted the motion and issued the confirming order.                 With

respect to Derivium’s other arguments, we find they are without

merit with respect to challenging the district court’s confirming

order and judgment.       Accordingly, we affirm the district court’s

judgment and order.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented    in    the

materials     before   the    court   and     argument   would   not   aid   the

decisional process.



                                                                       AFFIRMED




                                      - 2 -